

EXHIBIT 10.141 - CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.141 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.
 
LICENSE AGREEMENT
 
BETWEEN
 
BETSEY JOHNSON LLC (“LICENSOR”)
 
INTER PARFUMS USA, LLC (“LICENSEE”)
 
AND
 
INTER PARFUMS, INC.  (“GUARANTOR”)
 
(LICENSED PRODUCTS:  FRAGRANCES, FRAGRANCE RELATED
PRODUCTS AND COLOR COSMETICS)

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
1.
Definitions
1
     
2.
Grant of License
4
       
2.1
Rights Granted
4
 
2.2
Limitations on Rights Granted
4
 
2.3
Other Duties of LICENSEE
5
 
2.4
LICENSOR’s Relationship with Stila
6
     
3.
Term of License
6
       
3.1
TERM
6
 
3.2
Renewal Terms
6
     
4.
Designs/Prototypes
7
       
4.1
Designs/Design Approval
7
     
5.
Manufacture of LICENSED PRODUCTS
8
       
5.1
Quality of LICENSED PRODUCTS
8
 
5.2
Inspection
8
 
5.3
Compliance with Laws and Codes of Conduct
9
 
5.4
Manufacturer’s Agreement
9
     
6.
Distribution
9
       
6.1
Authorization of Sales Points
9
 
6.2
Agreements with Distributors
10
 
6.3
Catalogue and Internet Sales
10
 
6.4
Customer Approval.
10
 
6.5
Purchases by LICENSOR
11
 
6.6
Scheduling Orders
11
 
6.7
Plan of Distribution
12
     
7.
Advertising
12
       
7.1
General
12
 
7.2
Advertising Plan
13
 
7.3
Advertising Materials
13
 
7.4
Co-Op Advertising
13
 
7.5
Samples for Promotions
13
 
7.6
Accounting for Advertising
14
 
7.7
Promotional Activities/Merchandising and Display Activities
14
     
8.
Royalty Payments
14
       
8.1
Royalties
14
 
8.2
Minimum Payments
14
 
8.3
Timing of payments
15
 
8.4
Late Payment
15
 
8.5
Reconciliation
15
 
8.6
Currency
15


 
-i-

--------------------------------------------------------------------------------

 


9.
Royalty Accounting and Reporting
16
       
9.1
Statements
16
 
9.2
Certification of Reports
16
 
9.3
No Waiver
16
 
9.4
Other Information
16
 
9.5
Books and Records
16
     
10.
Indemnification; Representations and Warranties
15
       
10.1
Indemnification by LICENSEE
17
 
10.2
Indemnification by LICENSOR
17
 
10.3
Mutual Representations and Warranties
18
 
10.4
No Consequential Damages
18
     
11.
Insurance.
18
     
12.
Rights and Obligations with Respect to Trademarks, Other Intangible Property,
and Image and Likeness of
 
Ms. Betsey Johnson  19      
12.1
Title in LICENSED MARK
19
 
12.2
Restrictions on Use of LICENSED MARK
19
 
12.3
Rights in Other Intangible Property
20
 
12.4
Applications and Registered User Agreements
20
 
12.5
Infringements
20
 
12.6
Legends, Markings and Notices
21
 
12.7
Image or Likeness or Statements Regarding Ms. Betsey Johnson
21
     
13.
Termination
21
       
13.1
Events of Default
21
 
13.2
Automatic Termination.
22
 
13.3
Rights Upon Event of Default.
23
     
14.
Effect of Expiration or Termination
24
       
14.1
Minimum Royalties
24
 
14.2
Inventory
25
 
14.3
Reversion of Rights
26
 
14.4
No Rights for Others
26
 
14.5
Survival
26
15.
Non-Disclosure
26
     
16.
Guaranty
28
     
17.
Relationship of Parties
29
     
18.
Payment of Taxes and Duties
29
     
19.
Notices
29
     
20.
Waiver
30
     
21.
Complete Agreement; Binding; Language
30
     
22.
Headings; Interpretation
30


 
-ii-

--------------------------------------------------------------------------------

 
 
23.
Governing Law; Jurisdiction
30
     
24.
Severability
30
     
25.
Counterparts
31


 
-iii-

--------------------------------------------------------------------------------

 


LICENSE AGREEMENT
 
LICENSE AGREEMENT (“Agreement”) made and entered into as of the 7th day of July,
2010 (the “Effective Date”), by and among BETSEY JOHNSON LLC, a Delaware limited
liability company having its principal place of business at 498 Seventh Avenue,
New York, New York 10018 (“LICENSOR”), INTER PARFUMS USA, LLC, a New York
limited liability company having its principal place of business at 551 Fifth
Avenue, New York, NY 10176 (“LICENSEE”), and INTER PARFUMS, INC., a Delaware
corporation having its principal office at 551 Fifth Avenue, New York, NY 10176
(“GUARANTOR”).
 
WHEREAS, LICENSOR is the owner of the LICENSED MARK (as hereinafter defined) and
all variants thereof;
 
WHEREAS, LICENSOR and LICENSEE desire to enter into an agreement to authorize
LICENSEE to use the LICENSED MARK in connection with the manufacture, promotion,
sale and distribution of the LICENSED PRODUCTS in the TERRITORY, each as defined
herein; and
 
WHEREAS, LICENSOR requires GUARANTOR to guarantee and assume joint and several
liability for the performance of LICENSEE’s obligations under this Agreement,
and GUARANTOR is willing to do so.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties do agree as follows:
 
1.
Definitions.

 
The following capitalized terms when used in this Agreement shall have the
meaning set forth below:
 
(a)           AFFILIATE: An "Affiliate," in the case of LICENSOR, shall mean an
entity or person which directly or indirectly controls or is controlled by or is
under common control with LICENSOR, with the exception of LICENSEE, and in the
case of LICENSEE, shall mean an entity or person which directly or indirectly
controls or is controlled by or is under common control with LICENSEE, with the
exception of LICENSOR.  For avoidance of doubt, distributors of LICENSEE shall
not be deemed Affiliates of LICENSEE.
 
(b)           ADVERTISING MATERIALS: Shall mean designs, advertising copy and
layout, photographs, texts, fixtures, image catalogues, in-store and trade show
displays, graphics, audiovisual and audio materials in form and in content which
are proposed to be used by LICENSEE, and are furnished or approved in writing by
LICENSOR for advertising.
 
(c)           ADVERTISING PLAN: Shall mean LICENSEE’s proposed advertising
budget and media plan for LICENSED PRODUCTS for each CONTRACT YEAR as proposed
by LICENSEE.

 
-1-

--------------------------------------------------------------------------------

 
 
(d)           AUTHORIZED RETAILERS: Shall mean only the better department and
specialty stores that are consistent with the brand image of LICENSOR, as set
forth on Schedule 1 to this Agreement, and those retail outlets as set forth in
Section 6.4 hereof.
 
(e)           CHANGE OF CONTROL: Shall mean, other than in connection with an
Affiliate of LICENSEE, (i) any merger, consolidation, or other reorganization of
LICENSEE with any other person or business entity, and (ii) any sale or other
disposition of all or substantially all of LICENSEE’s assets, or any sale,
pledge, or other transfer of ownership of or voting rights over at least fifty
percent (50%) of the outstanding voting or equity securities of LICENSEE.
 
(f)            CONTRACT YEAR: Shall mean a fiscal year beginning on January 1
and ending on December 31, for all years during which this Agreement is in
effect with the exception of the first CONTRACT YEAR, which shall commence upon
the Effective Date of this Agreement and shall terminate on December 31, 2010,
it being understood that the first CONTRACT YEAR and the portions of the second
CONTRACT YEAR prior to the LAUNCH DATE shall be solely for development of
LICENSED PRODUCTS.
 
(g)           DESIGN SPECIFICATIONS: Shall mean approved (i) designs, patterns,
sketches, colors, materials, and construction and quality standards embodied in
the LICENSED PRODUCTS and (ii) packaging bearing the LICENSED MARK.
 
(h)           IP RIGHTS:  Shall mean all copyrights, design rights, moral
rights, trade dress rights, and other intellectual property rights now or
hereafter associated with the LICENSED PRODUCTS, the DESIGN SPECIFICATIONS,
and/or the ADVERTISING MATERIALS bearing the LICENSED MARK (other than trademark
rights associated with the LICENSED MARK), including without limitation product
designs, package designs, artwork, labels, tooling, molds, sketches, and
formulas, whether created by or on behalf of LICENSOR or LICENSEE, which have
been approved in writing by LICENSOR.
 
(i)            LAUNCH DATE: Shall mean [———-]1.
 
(j)            LICENSED MARK: Shall mean only the trademark(s) specified in
Exhibit A attached hereto, which trademark(s) shall be used only in such form
and with such derivatives as may be approved by LICENSOR in advance of such use
in the sole and absolute discretion of LICENSOR.  Other LICENSOR trademarks may
be added to Exhibit A upon mutual written agreement of the parties.
 
(k)           LICENSED PRODUCTS:  Shall mean (i) with respect to Japan, personal
fragrances, and (ii) with respect to the rest of the TERRITORY, all personal
fragrances, bath and body products (such as shower gel, lotion, body oil,
bronzer, color cosmetics, and skin care cosmetics) and home fragrances (such as
room spray, scented candles, unscented candles, incense sticks, fragrance oils,
pot-pourri beads, scented sachets, scented beads, oil sticks) that bear the
LICENSED MARK, as authorized by LICENSOR.
 

--------------------------------------------------------------------------------

1 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.141.1.

 
-2-

--------------------------------------------------------------------------------

 
 
(l)            LICENSOR RETAIL STORES: Shall mean those retail stores, whether
stand alone, leased, or shop in shop, which are owned, operated, franchised or
leased by LICENSOR and its Affiliates.
 
(m)          NET SALES: For purposes of this Agreement, “NET SALES” is defined
as the gross sales of LICENSED PRODUCTS by LICENSEE or an Affiliate of LICENSEE
less (i) actual returns, discounts, allowances, rebates, handling fees, stocking
fees, slotting fees, damages and shortages supported by credit memoranda,
provided that trade discounts and allowances shall not to exceed [———-]2 of
aggregate sales of LICENSED PRODUCTS in any CONTRACT YEAR and (ii) if separately
stated, any charges for packaging, shipping and insurance, and any sales, use
and excise taxes included (including VAT) in the gross sales price.  In
addition, NET SALES shall not include the sales of LICENSED PRODUCTS to LICENSOR
RETAIL STORES, or testers or samples.  Except for the foregoing, any sales or
transfers of LICENSED PRODUCTS made by LICENSEE or an Affiliate of LICENSEE to a
non-Affiliate of LICENSEE shall be computed, for the purpose of determining NET
SALES, at an amount equal to the greater of (x) the actual sales price and (y)
the price at which LICENSEE would have invoiced or charged purchasers which deal
at arm’s length with LICENSEE.  Sales or other transfers of LICENSED PRODUCTS by
LICENSEE to an Affiliate of LICENSEE shall not be counted as NET SALES and,
instead, the sales or other transfers of LICENSED PRODUCTS by such Affiliate to
a non-Affiliate of LICENSEE shall be included in the NET SALES calculation and
shall be documented by LICENSEE for all purposes under this Agreement.  A sale
shall be deemed to take place when the LICENSED PRODUCTS are shipped.
 
(n)           PREMIUM: Shall mean the sale or give-away of any of the LICENSED
PRODUCTS for the purpose of increasing the sale of any other article of
merchandise or product, including without limitation, the sale or give-away of
any of the LICENSED PRODUCTS for publicity purposes, for combination sales,
give-aways or in any similar manner.
 
(o)           QUARTERLY DATES: Shall mean each January 1, April 1, July 1 and
October 1 of a given CONTRACT YEAR.
 
(p)           ROYALTY SALES REPORTS: Shall mean reports that (i) show LICENSEE
NET SALES on the basis of which LICENSEE royalty payments under Section 8.1 are
calculated, and (ii) consist of a full and accurate statement in all material
respects of all information requested under Section 9.1.
 
(q)           TERM: Shall have the meaning set forth in Section 3.1 of this
Agreement.
 
(r)           TERRITORY: Shall mean the world, provided that solely for Japan,
the license granted in this Agreement excludes all LICENSED PRODUCTS other than
personal fragrances.



--------------------------------------------------------------------------------

2 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.2.

 
-3-

--------------------------------------------------------------------------------

 

2.
Grant of License.

 
2.1          Rights Granted.  Subject to LICENSEE’s compliance with the terms
and conditions of this Agreement, including without limitation LICENSOR’s
approval rights, LICENSOR hereby grants to LICENSEE the exclusive,
royalty-bearing, non-assignable, non-transferable license throughout the
TERRITORY to use (i) the DESIGN SPECIFICATIONS, either furnished by LICENSOR,
developed by LICENSEE, or otherwise associated with the LICENSED PRODUCTS (and
packaging relating thereto), and (ii) the LICENSED MARK, in each case for the
manufacture, promotion, sale and distribution at wholesale of the LICENSED
PRODUCTS to (x) LICENSOR RETAIL STORES and (y) AUTHORIZED RETAILERS as set forth
on Schedule 1, which schedule may be amended from time to time to include other
sales points approved by LICENSOR.  LICENSOR reserves all of its rights to use,
and license others to use, the LICENSED MARK for any purposes that are not
inconsistent with LICENSEE’s rights under this Agreement.  Without limiting the
generality of the foregoing, LICENSOR specifically reserves the right to license
others to use the LICENSED MARK for products to be sold solely in Japan other
than personal fragrances.
 
2.2          Limitations on Rights Granted.
 
2.2.1         LICENSEE shall not place the LICENSED MARK on, or use the LICENSED
MARK in connection with, any merchandise or goods of any kind, nature or
description other than the LICENSED PRODUCTS and packaging used in connection
therewith as approved hereunder.  LICENSEE shall use the LICENSED MARK only in
the designs, formats, colors, and locations on the LICENSED PRODUCTS and
packaging as specifically approved by LICENSOR.  LICENSOR may also grant to
others the right or license to use the LICENSED MARK on or in connection with
goods of other types and descriptions other than the LICENSED PRODUCTS in any
area of the world.  It is expressly understood and agreed that LICENSEE will not
sell LICENSED PRODUCTS within any jurisdiction within the TERRITORY where the
sale is not permitted under the applicable law, and, if prohibited by law,
LICENSEE agrees to cease selling to any such customers in any such
jurisdiction.  In the event it is discovered that a customer of LICENSEE ships
or intends to ship LICENSED PRODUCTS within any jurisdiction within the
TERRITORY where the sale is not permitted under the applicable law, then in such
event LICENSEE shall use its best efforts to cause such customer to cease such
shipments.
 
2.2.2         Except with LICENSOR’s prior written consent, LICENSEE shall not
grant to any other person or entity a sublicense in any of the rights or
licenses granted to LICENSEE hereunder.  Notwithstanding the foregoing, LICENSEE
may subcontract the right to manufacture LICENSED PRODUCTS within the TERRITORY;
provided, that such fillers which act as subcontractors shall agree to be bound
by this Agreement, and any action or omission by such subcontractor which, if by
LICENSEE, would be deemed a material breach hereof shall be deemed LICENSEE’s
material breach.  In the event of a material breach by a subcontractor, LICENSEE
shall use its best efforts to have such subcontractor remedy such material
breach, and if such subcontractor does not, then LICENSEE shall have the right
to remedy such material breach by termination of such subcontractor after
completion of any work in progress; and, further provided, that LICENSEE shall
enforce LICENSOR’s rights hereunder against such subcontractor.  Nothing herein
shall preclude LICENSOR from taking enforcement action against LICENSEE or
directly against a subcontractor of LICENSEE in the event of a material breach
by such subcontractor.  Upon prior written approval of LICENSOR and subject to
Section 6, LICENSEE shall have the right to engage distributors to sell the
LICENSED PRODUCTS in the TERRITORY.

 
-4-

--------------------------------------------------------------------------------

 
 
2.2.3         Except with LICENSOR’s prior written consent, LICENSEE shall not
transfer this Agreement or any of LICENSEE’s rights or obligations hereunder, in
whole or in part, to any other person or entity, whether by assignment, pledge,
CHANGE OF CONTROL, or otherwise and whether voluntarily, involuntarily, or by
operation of law.  Except as otherwise provided herein, any prohibited
assignment, pledge, or other transfer shall be of no force or effect.
 
2.2.4         LICENSEE is not licensed to use, and shall not use, any variation
of the LICENSED MARK, except as may be approved by LICENSOR in its sole
discretion.
 
2.3          Other Duties of LICENSEE.  In addition to the duties of LICENSEE
provided for elsewhere in this Agreement, LICENSEE shall:
 
2.3.1         Develop line development, marketing and distribution plans for
prior review and approval by LICENSOR in accordance with the applicable
provisions of this Agreement, and, following such approval, shall use
commercially reasonable efforts to execute and accomplish such plans, including
without limitation by achieving the first sale of personal fragrance LICENSED
PRODUCTS in the United States by the LAUNCH DATE, where “first sale” means the
sale of such LICENSED PRODUCTS to an arm’s length buyer for anticipated
advertising and resale to the general public; and
 
2.3.2         Assure (i) that the LICENSED PRODUCTS and their packaging shall be
subject to LICENSOR’s prior approval and shall be of such high standards and of
such style, appearance, distinctiveness and quality as to protect the prestige
of LICENSOR and of the LICENSED MARK and the goodwill pertaining thereto, (ii)
that the LICENSED PRODUCTS will be manufactured, packaged, sold and distributed
in accordance with all applicable laws and regulations, and (iii) that the
policy of sale, distribution and/or exploitation by LICENSEE shall be subject to
LICENSOR’s prior approval and only of such high standard so that the same shall
in no manner reflect adversely upon the good and prestigious name of the
LICENSOR; and
 
2.3.3         LICENSEE shall use commercially reasonable efforts to provide
LICENSOR with general sales information updates, stating sales volume during a
previous month (i) by LICENSEE to its distributors and (ii) by LICENSEE to
AUTHORIZED RETAILERS within [———-]3 days of the request of LICENSOR; and
 
2.3.4         Place the LICENSED MARK on all LICENSED PRODUCTS prior to
delivery, except as otherwise set forth herein; and
 
2.3.5         Subject to the provisions of Article 6 hereof, use commercially
reasonable efforts to promote sales of the LICENSED PRODUCTS throughout the
TERRITORY.  Minimum NET SALES for each CONTRACT YEAR shall be as set forth on
Exhibit B attached hereto; and
 
2.3.6         Designate one or more brand managers to oversee production and
sales of LICENSED PRODUCTS; and



--------------------------------------------------------------------------------

3 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.3.

 
-5-

--------------------------------------------------------------------------------

 
 
 2.3.7         Provide and pay for business class travel (first class for Ms.
Betsey Johnson and Ms. Chantal Bacon), reasonable food expense and hotel
accommodations for travel by Ms. Betsey Johnson, Ms. Chantal Bacon and
LICENSOR’s designated merchandise management and/or public relations personnel
for travel outside of New York City for promotional events, in-store seminars,
or other purposes incidental to this Agreement when requested by LICENSEE in
writing.
 
2.4          LICENSOR’s Relationship with Stila.  LICENSEE acknowledges that as
of the Effective Date, LICENSOR has a relationship with Stila Styles, LLC d/b/a
Stila Cosmetics (“Stila”), which provides makeup, makeup services, and related
products and services to LICENSOR in connection with fashion shows and other
events, and that LICENSOR shall have the right to continue this relationship
with Stila or a successor entity from and after the Effective Date; provided,
however, that if LICENSEE desires to replace Stila or such successor, then
LICENSEE may present a proposal to LICENSOR in which LICENSEE demonstrates that
it can and will provide products and services on terms that are at least as
favorable to LICENSOR with respect to quality and cost as compared to the
quality and cost of products and services then provided by Stila or such
successor, whereupon the parties shall cooperate in good faith to transition
LICENSOR’s relationship with Stila or such successor to LICENSEE.  If LICENSOR
determines in its reasonable discretion that LICENSEE cannot match the quality
and cost of all of the products and services provided by Stila or its successor,
then LICENSOR may elect not to transition the relationship to LICENSEE.  For
avoidance of doubt, this Section 2.4 is intended to be a very limited exception
to the exclusive rights granted to LICENSEE.  Accordingly, nothing in this
Section 2.4 shall grant Stila or any successor to Stila the right to develop,
manufacture, market, distribute or sell LICENSED PRODUCTS, directly or
indirectly to distributors or AUTHORIZED RETAILERS.
 
3.
Term of License.

 
3.1           TERM.  Unless earlier terminated in accordance with Sections 13
and 14 below, the TERM of this Agreement shall commence on the Effective Date
and shall terminate on December 31, 2015.
 
3.2           Renewal Terms.  LICENSEE shall have the option to renew the TERM
for one (1) additional term of five (5) CONTRACT YEARS, provided that (i)
LICENSEE notifies LICENSOR of LICENSEE’s intent to renew at least [———-]4 in
advance of the  expiration of the initial TERM, (ii) LICENSEE has not committed
an Event of Default, (iii) LICENSEE has achieved a minimum of [———-]5 dollars
($———-)]6 in NET SALES (excluding any and all sales to LICENSOR RETAIL STORES)
for the CONTRACT YEAR ending December 31, 2015.
 

--------------------------------------------------------------------------------

4 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.4. 
5 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.5. 
6 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.6.

 
-6-

--------------------------------------------------------------------------------

 
 
4.
Designs/Prototypes.

 
4.1          Designs/Design Approval.
 
4.1.1         DESIGN SPECIFICATIONS shall be subject to LICENSOR’s prior written
approval, and no LICENSED PRODUCTS shall be promoted, distributed or sold unless
the DESIGN SPECIFICATIONS therefore have been approved by LICENSOR and unless
such DESIGN SPECIFICATIONS are incorporated into the LICENSED PRODUCTS and
approved by LICENSOR.  LICENSEE shall submit DESIGN SPECIFICATIONS to LICENSOR
in accordance with this Section 4.1 for LICENSOR’s approval.
 
4.1.2         LICENSEE shall provide LICENSOR with a product development
calendar within [———-]7 after the date of this Agreement, and thereafter each
year consistent with LICENSEE’s ordinary course of business.  LICENSEE agrees to
consult with LICENSOR, on a regular basis or as LICENSOR may reasonably request,
regarding all new product compositions, designs, manufacturing schedules, and
distribution schedules and any other substantive changes, new developments or
other matters which would materially affect the rights, obligations and benefits
of either party to this Agreement.
 
4.1.3         The parties shall meet in good faith and cooperate with each other
responsively, diligently and efficiently, and as often as either party believes
is reasonably necessary, regarding the manufacture, submittal of pre-production
samples, submittals of production samples and all approvals of the LICENSED
PRODUCTS.  Meetings pursuant to this subsection may be virtual or by conference
call, and in any event fragrance and/or bottles must be submitted to LICENSOR
prior to the meeting.  LICENSOR has approval rights as to which fragrance and
bottles LICENSEE will make into samples, which samples are made into
pre-production samples, and which samples will go into production and final
approval before production units are ready for distribution.  LICENSED PRODUCTS
and any other items bearing the LICENSED MARKS or intended for use in connection
with the LICENSED PRODUCTS  must be approved in advance in writing by LICENSOR. 
The same approval procedure shall also be followed for LICENSED PRODUCTS and
packaging other than fragrance and bottles.
 
4.1.4         LICENSEE shall submit samples for LICENSOR approval.  LICENSOR
shall review and comment on the sample(s) and either: (1) provide approval for
any sample to go to pre-production prior to going to market; (2) disapprove any
sample from going to pre-production for market; or (3) comment on any changes
needed.  Once any sample is approved for pre-production, and before LICENSEE
places any LICENSED PRODUCTS into final production, LICENSEE shall then deliver
a pre-production sample for LICENSOR approval.  The pre-production unit produced
which is then approved for production is called a “Prototype”.  LICENSOR shall
have [———-]8 from the date of confirmed receipt of any sample or Prototype to
give notice to LICENSEE of LICENSOR’s approval or disapproval.  Failure of
LICENSOR to give timely notice of disapproval shall be deemed to be an approval.
 

--------------------------------------------------------------------------------

7 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.7. 
8 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.8.

 
-7-

--------------------------------------------------------------------------------

 
 
4.1.5         After approval of each Prototype for production as described
herein, LICENSEE shall submit one (1) top of the line production sample for each
product going to market (each a “Top of the Line Sample”) in order for LICENSOR
to confirm conformity with the approved Prototype.  Such Top of the Line Sample
must come within accepted cosmetic industry tolerances to the Prototype LICENSOR
approved under Section 4.1.4 above, prior to continuing with production.
 
4.1.6         If LICENSEE fails to submit a Top of the Line Sample, or fails to
obtain LICENSOR’s approval on any Top of the Line Sample (unless as otherwise
stated in this Section 4.1.6), graphic or logo, LICENSOR may cancel the
production and sale of any such LICENSED PRODUCTS on notice to LICENSEE, unless
LICENSEE subsequently receives LICENSOR’s approval therefor.  If LICENSEE
requires graphics, design, logo or creative services from LICENSOR, LICENSOR
shall use commercially reasonable efforts to supply LICENSEE with such requested
graphics, design, logo or creative services.  LICENSOR shall have the right to
approve or disapprove of the specific use of its graphics, logos and LICENSED
MARKS in connection with the LICENSED PRODUCTS.  Should LICENSOR request
modification to the use of any design or logo found on any sample, then LICENSEE
shall make such modification.  Notwithstanding anything to the contrary
contained in this Agreement, in the event that LICENSOR has approved the use of
its graphics, logos and LICENSED MARKS in connection with a LICENSED PRODUCT
that has already gone to production, then LICENSOR shall not have the right to
change, alter or in any manner modify the design, logo or LICENSED MARKS for the
entire production run of such LICENSED PRODUCTS for which LICENSEE has submitted
purchase orders.
 
4.1.7         LICENSEE shall be solely responsible for, and shall pay all
reasonable costs and expenses relating to, the design and development of
LICENSED PRODUCTS, making of the Top of the Line Sample, and all aspects for
production of the LICENSED PRODUCTS.
 
4.1.8         LICENSEE may engage, employ or utilize designers to develop
LICENSED PRODUCTS, DESIGN SPECIFICATIONS, and/or ADVERTISING MATERIALS,
provided, however, that LICENSEE shall obtain a written assignment, and shall
supply LICENSOR with a copy of such assignment, from any such designer in favor
of LICENSOR under which all of such designer’s rights, title and interest,
including but not limited to all rights of copyright, in and to such designer’s
work product is transferred and conveyed to LICENSOR to the maximum extent
permitted by applicable law.
 
5.
Manufacture of LICENSED PRODUCTS.

 
5.1           Quality of LICENSED PRODUCTS.  LICENSEE covenants and agrees that
all LICENSED PRODUCTS manufactured hereunder shall come within accepted cosmetic
industry tolerances to the applicable Prototype LICENSOR approved under Section
4.1.4.
 
5.2           Inspection.  LICENSOR will have the right, at any time during
normal business hours upon reasonable advance notice and not more than once per
CONTRACT YEAR, to inspect the process of manufacturing any and all LICENSED
PRODUCTS produced hereunder, and LICENSEE shall at all times during the TERM use
its commercially reasonable efforts to make its manufacturing, warehouse and
distribution facilities available to LICENSOR for inspection by LICENSOR or its
representatives at LICENSOR’s cost and expense during normal working hours,
provided that such inspection shall not unduly interfere with the normal
business operations of LICENSEE.  To the extent that LICENSEE engages any
subcontractors to manufacture LICENSED PRODUCTS, LICENSEE shall cooperate with
LICENSOR and take all actions reasonably necessary to facilitate LICENSOR’s
inspections of such subcontractors’ manufacturing, warehouse and distribution
facilities, which inspections may be undertaken with or without prior notice to
the subcontractor.

 
-8-

--------------------------------------------------------------------------------

 
 
5.3           Compliance with Laws and Codes of Conduct.  LICENSEE shall use its
best efforts to ensure that LICENSEE and each and every filler of LICENSED
PRODUCTS for LICENSEE complies in all material respects with (i) any and all
applicable labor, environmental, safety, health, and other laws and regulations
of the country or other jurisdiction in which the LICENSED PRODUCTS are
manufactured or sold, and (ii) any and all commercially reasonable codes of
conduct concerning manufacturing practices that LICENSOR may provide to LICENSEE
from time to time during the TERM, provided that LICENSEE is given reasonable
advance notice and a reasonable time in which to comply, and further provided,
that no such further codes of conduct concerning manufacturing shall conflict
with any other provision of this Agreement.
 
5.4           Manufacturer’s Agreement.  Before engaging any subcontractor to
manufacture LICENSED PRODUCTS, LICENSEE shall enter into a Manufacturer’s
Agreement with such subcontractor substantially in the form attached hereto as
Exhibit C.
 
6.
Distribution.

 
6.1           Authorization of Sales Points.  LICENSEE recognizes that the
prestige and image of the LICENSED MARK depends upon, among several factors, the
selection of upscale retail sales outlets of high caliber and excellent
reputation which project an image of high fashion and prestige consistent with
the reputation of Ms. Betsey Johnson and that retail comparable prestigious
designer name goods Except as otherwise set forth herein or required by law, the
LICENSED PRODUCTS shall not be sold to sales points which are not AUTHORIZED
RETAILERS.  If requested by LICENSOR on the basis of objective evidence that an
AUTHORIZED RETAILER has committed one or more acts that has harmed or diminished
the business and/or reputation of such AUTHORIZED RETAILER or LICENSOR in a
materially adverse manner, and to the extent permitted by law, LICENSEE will
immediately upon notice cease selling the LICENSED PRODUCTS to any such retail
sales outlet designated by LICENSOR (including catalogue retailers and on-line
retailers) and shall use commercially reasonable efforts to sell LICENSED
PRODUCTS to such retail sales points as LICENSOR may request in writing.  Any
arrangements between LICENSEE and any of its distributors shall be subject to
LICENSEE’s duties and LICENSOR’s rights under this Agreement, the material
breach of which will be deemed a material breach of this Agreement by LICENSEE. 
LICENSEE shall have the right to cure such material breach by causing such
distributor to cure such material breach, or if such breach is not cured, then
by termination of such distributor.  LICENSEE shall use its best efforts to
enforce LICENSOR’s rights under this Agreement with respect to third parties
with which LICENSEE does business relating to this Agreement.

 
-9-

--------------------------------------------------------------------------------

 
 
6.2           Agreements with Distributors.  LICENSEE may engage distributors
for LICENSED PRODUCTS as long as LICENSEE complies with the terms of this
Section 6.2.  No distributor may be engaged unless LICENSEE and the proposed
distributor enter into a distribution agreement that has been delivered to and
approved in advance by LICENSOR in writing (“Distribution Agreement”).  No such
Distribution Agreement may be renewed, extended, or otherwise amended or
modified in any material respect, nor may any of the material provisions thereof
be waived (other than payment terms), by LICENSEE without the prior written
approval of LICENSOR.  LICENSOR may withdraw its approval of a distributor if
such distributor violates the obligations of LICENSEE under this Agreement, or
defaults under its Distribution Agreement, or if LICENSOR determines in good
faith that such distributor has committed one or more acts that has harmed or
diminished the business and/or reputation of such distributor or LICENSOR in a
materially adverse manner.  Each Distribution Agreement (i) shall require the
distributor to comply with, and be bound by, all of the relevant provisions of
this Agreement that apply to LICENSEE, (ii) shall prohibit the distributor from
engaging any subdistributors, (iii) to the extent that any of LICENSEE’s rights
under this Agreement are modified (whether by reason of the operation of the
provisions hereof or otherwise), shall be amended to conform with LICENSEE’s
rights as so modified, and (iv) shall terminate simultaneously with the
expiration or earlier termination of this Agreement.  In addition, each such
Distribution Agreement shall provide that such distributor may not make any
claim against LICENSOR in connection with or relating to such Distribution
Agreement.
 
6.3           Catalogue and Internet Sales.  Subject to Section 6.1, LICENSEE
shall be entitled to sell LICENSED PRODUCTS to such catalogue and Internet
retailers as LICENSOR may approve from time to time, on a case-by-case basis.
 
6.4           Customer Approval.
 
(a)           Before selling any LICENSED PRODUCTS to LICENSEE’s customers and
any intended customers, LICENSEE shall submit to LICENSOR for approval the names
of all of LICENSEE’s customers and intended customers for the LICENSED PRODUCTS,
which customers and intended customers as of the Effective Date are listed on
Schedule 1.  LICENSEE’s customers set forth on Schedule 1 are hereby approved as
AUTHORIZED RETAILERS, provided that, [———-]9 are approved as AUTHORIZED
RETAILERS solely for color cosmetics until [———-]10 the date of the LAUNCH DATE,
and thereafter [———-]11 are also approved as AUTHORIZED RETAILERS for
fragrances; provided that  LICENSEE shall give LICENSOR written notice at least
[———-]12before launching fragrance sales via [———-]13 and shall coordinate with
LICENSOR to ensure that such fragrance launches are consistent with LICENSOR’s
brand image and LICENSEE’s approved ADVERTISING PLAN.
 

--------------------------------------------------------------------------------

9 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.9. 
10 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.10. 
11 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.11. 
12 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.12. 
13 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.13.

 
-10-

--------------------------------------------------------------------------------

 
 
(b)           Within [———-]14 the LAUNCH DATE, national drugstore chains shall
also be added as AUTHORIZED RETAILERS, subject to the approval of specific
chains for specific SKUs by LICENSOR.
 
(c)           During the TERM, LICENSEE shall submit to LICENSOR for approval
the name and address of any new intended customers.  If LICENSOR does not give
notice to LICENSEE of LICENSOR’s objection on the basis of objective evidence
within [———-]15 of the receipt of LICENSEE’s request for new customer approval,
then such new customer shall be deemed to be an AUTHORIZED RETAILER.  At the
beginning of each CONTRACT YEAR, and at such other times as LICENSOR may
reasonably request, LICENSEE shall send to LICENSOR a list of all then current
customers for all LICENSED PRODUCTS.
 
6.5           Purchases by LICENSOR.  LICENSOR shall be entitled to purchase
LICENSED PRODUCTS from LICENSEE for sale in LICENSOR RETAIL STORES and/or in a
LICENSOR catalogue or a LICENSOR on-line store on the Internet.  The price for
these purchases shall be suggested retail price less [———-]16 for the same
LICENSED PRODUCTS, provided that for LICENSED PRODUCTS in existence as of (or
prior to) the Effective Date, the price for these purchases shall be suggested
retail price less [———-]17.  LICENSOR will have [———-]18 from the date of
LICENSEE’s invoice to pay the price for such purchases.  No Sales Royalties will
be due and payable on such purchases made directly by LICENSOR.
 
6.6           Scheduling Orders.  Commencing not less than [———-]19 prior to the
initial launch of LICENSED PRODUCTS and thereafter for each [———-] 20 period
throughout the TERM of this Agreement, LICENSOR covenants and agrees to provide
to LICENSEE  a good faith estimate of the orders for LICENSED PRODUCTS to be
required by LICENSOR for such [———-]21 period (each a “Scheduling Order”). 
LICENSEE agrees to use commercially reasonable efforts to fulfill all purchase
orders.  Notwithstanding anything to the contrary contained herein, LICENSEE
shall not be required to fulfill purchase orders for LICENSED PRODUCTS in excess
of [———-]22 of the relevant Scheduling Order within the requisite [———-]23
period.
 

--------------------------------------------------------------------------------

14 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.14. 
15 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.15. 
16 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.16. 
17 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.17. 
18 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.18. 
19 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.19. 
20 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.20. 
21 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.21. 
22 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.22. 
23 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.23.

 
-11-

--------------------------------------------------------------------------------

 
 
6.7           Plan of Distribution.  Notwithstanding anything to the contrary
contained in this Agreement,
 
(a)           the first CONTRACT YEAR and the portion of the second CONTRACT
YEAR prior to the LAUNCH DATE shall be devoted to development of LICENSED
PRODUCTS, and therefore, NET SALES are anticipated to commence during the second
CONTRACT YEAR;
 
(b)           LICENSED PRODUCTS are to be sold by LICENSEE to LICENSOR RETAIL
STORES commencing in the second CONTRACT YEAR.  In addition, from and after the
initial launch of LICENSED PRODUCTS, LICENSEE shall use commercially reasonable
efforts to sell LICENSED PRODUCTS to AUTHORIZED RETAILERS in Schedule 1,
together with any other retail store requested by LICENSEE and approved by
LICENSOR; and
 
(c)           From and after the initial launch of LICENSED PRODUCTS,
LICENSEE  shall use commercially reasonable efforts to distribute LICENSED
PRODUCTS outside the United States.
 
7.
Advertising.

 
7.1           General.  LICENSEE together with its distributors shall spend an
aggregate amount equal to at least [———-]24 of NET SALES in accordance with
LICENSEE’S ADVERTISING PLAN for each CONTRACT YEAR; provided that such spending
shall not be less than [———-]25 of minimum NET SALES, and in respect of the
CONTRACT YEAR including the LAUNCH DATE, [———-]26 of purchase orders accepted by
LICENSEE within [———-]27 to the LAUNCH DATE .  Any amount not so spent during
any CONTRACT YEAR shall be spent during the [———-]28 of the next CONTRACT YEAR. 
Any initial advertising will be planned and accomplished as mutually agreed
between LICENSOR and LICENSEE but shall, in any event, conform with any other
trade advertising applicable to products bearing the LICENSED MARK as may be
communicated, planned and/or coordinated by LICENSOR.  During the TERM, LICENSEE
and its distributors shall promote the availability of the LICENSED PRODUCTS
throughout the TERRITORY consistent with the business plan prepared by LICENSEE,
and in accordance with an ADVERTISING PLAN, ADVERTISING MATERIALS, and budget
approved in advance by LICENSOR.  LICENSEE will provide LICENSOR in advance with
its ex-factory and wholesale price lists as may be in effect from time to time
for all LICENSED PRODUCTS that will be offered for sale.
 

--------------------------------------------------------------------------------

24 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.24. 
25 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.25. 
26 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.26. 
27 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.27. 
28 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.28.

 
-12-

--------------------------------------------------------------------------------

 
 
7.2           Advertising Plan.  Each November during the TERM, LICENSEE shall
submit to LICENSOR for approval LICENSEE’s proposed ADVERTISING PLAN for the
ensuing CONTRACT YEAR.  The ADVERTISING PLAN approved by LICENSOR may be amended
or modified (but in no event shall the required amount of advertising expense
under Section 7.1 above be increased) by LICENSOR and LICENSEE subject to
LICENSOR approval from time to time during the CONTRACT YEAR to reflect changes
in strategies and promotional activities.  LICENSEE will use commercially
reasonable efforts to incorporate into its ADVERTISING PLAN otherwise approved
by LICENSOR ADVERTISING MATERIALS and directions, if any, submitted by
LICENSOR.  LICENSEE will cooperate with LICENSOR to coordinate LICENSEE’s
ADVERTISING PLAN with those of LICENSOR’s other licensees so that a
comprehensive and coordinated look and approach can be presented to the fashion
press and trade.  Subject to LICENSOR’s approval, the ADVERTISING PLAN and
corresponding expenses may include photo shoots, in-store signage, point-of-sale
materials, gifts with purchase, launch/promotional events, general trade and
consumer advertising, and retailer circulars.
 
7.3           Advertising Materials.  All ADVERTISING MATERIALS for advertising
placed by the LICENSEE will use only those designs, photographs, catalogues,
in-store displays, texts, graphics, and audio or audiovisual materials in form
and content furnished or approved in writing by LICENSOR.  To the extent that
LICENSOR does not prepare or furnish ADVERTISING MATERIALS to be used in the
implementation of the ADVERTISING PLAN approved by LICENSOR, LICENSEE shall
submit to LICENSOR the ADVERTISING MATERIALS for LICENSOR’s written approval
prior to use in accordance with the procedure set forth in Section 4 above.  Any
ADVERTISING MATERIALS approved by LICENSOR shall be used by LICENSEE in the
manner, form and presentation directed or approved by LICENSOR.  Approval by
LICENSOR of any ADVERTISING PLAN or ADVERTISING MATERIALS shall not be deemed an
approval of the use thereof for any other season, use or purpose other than the
one for which such approval is sought.
 
7.4           Co-Op Advertising.  LICENSEE shall describe specific proposed
co-op advertising with particular retailers in an ADVERTISING PLAN approved by
LICENSOR.  Unless otherwise stated therein, LICENSOR’s approval of such
ADVERTISING PLAN shall not relieve LICENSEE of the requirement to submit
individual ADVERTISING MATERIALS used in such co-op advertising with retailers
to LICENSOR for approval.
 
7.5           Samples for Promotions.  At LICENSOR’s request LICENSEE will
furnish at no charge (i) [———-]29 of each LICENSED PRODUCT to LICENSOR for
purposes of preparing photographs, designs, and illustrations for ADVERTISING
MATERIALS or for other promotional or informational purposes, and (ii) [———-]30
of each LICENSED PRODUCT to LICENSOR, for the press or the media for coverage
and/or review.  In addition, LICENSOR shall be entitled to receive, at no
charge, [———-]31 “vial on a card” sample fragrances, [———-]32 per year (for a
total of [———-]33 “vial on a card” samples), to be used in conjunction with
LICENSOR’s semi-annual fashion shows.  LICENSED PRODUCTS otherwise requested by
LICENSOR for any other use or purpose will be furnished to LICENSOR at a
mutually agreed upon price, and shall not be used for resale by LICENSOR. 
LICENSOR shall be entitled to retain the samples so furnished and LICENSEE shall
not be required to provide any other samples to LICENSOR except as required by
Section 4.
 

--------------------------------------------------------------------------------

29 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.29. 
30 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.30. 
31 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.31. 
32 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.32. 
33 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.33.

 
-13-

--------------------------------------------------------------------------------

 
 
7.6           Accounting for Advertising.  Within [———-]34 following the end of
each CONTRACT YEAR, LICENSEE shall present to LICENSOR a statement indicating
the amount of advertising expense incurred by LICENSEE and its distributors
during such CONTRACT YEAR specifying the amounts spent on media advertising and
co-op advertising.  Any expense carried over from the previous CALENDAR YEAR in
accordance with Section 7.1 shall be separately stated.
 
7.7           Promotional Activities/Merchandising and Display Activities. 
LICENSEE may, subject to LICENSOR’s prior approval, hold or attend press
parties, shows of LICENSED PRODUCTS, and other public relations and trade
events.  Neither the LICENSED PRODUCTS nor any other item shall be used as a
PREMIUM without the prior written consent of the LICENSOR.  At any such approved
trade show, LICENSEE, at its sole cost, may display the LICENSED PRODUCTS at
LICENSEE’s booth.  In addition, if LICENSOR participates in the same trade show
as LICENSEE, LICENSEE may, subject to LICENSOR’s prior approval, display the
LICENSED PRODUCTS at LICENSOR’s booth, provided that LICENSEE shall be
responsible for a pro rata share of LICENSOR’s reasonable costs and expenses in
connection therewith to be negotiated by the Parties in good faith.
 
8.
Royalty Payments.

 
8.1           Royalties.
 
LICENSEE will pay royalties to LICENSOR at a rate equal to [———-]35 of NET SALES
of the LICENSED PRODUCTS during each CONTRACT YEAR (“Sales Royalties”).
 
8.2           Minimum Payments.  LICENSEE shall pay to LICENSOR as guaranteed,
non-refundable, minimum annual royalties for each CONTRACT YEAR the amounts set
forth on Exhibit B annexed hereto as an advance against such payments due
hereunder for such year.  Such amounts shall be payable as set forth in Section
8.3.
 

--------------------------------------------------------------------------------

34 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.34. 
35 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.35.

 
-14-

--------------------------------------------------------------------------------

 

8.3           Timing of payments.  Upon execution of this Agreement, LICENSEE
shall pay to LICENSOR [———-]36 of the minimum royalty payments that would
otherwise become due in the second CONTRACT YEAR, to be credited against any
such payments due during the second CONTRACT YEAR only.  Thereafter, LICENSEE
shall submit ROYALTY SALES REPORTS and royalty payments quarterly to LICENSOR no
later than [———-]37 after each QUARTERLY DATE (for the previous quarter, as such
a “Quarterly Period”) during each CONTRACT YEAR of this Agreement on all NET
SALES.  For each particular CONTRACT YEAR throughout the TERM of this Agreement,
LICENSEE shall pay the greater of (i) the minimum annual royalties due for that
CONTRACT YEAR, or (ii) the Sales Royalties due based on LICENSEE’s NET SALES
during that CONTRACT YEAR.  The minimum annual royalty payments made in any
CONTRACT YEAR will be credited against the Sales Royalties due for the same
CONTRACT YEAR only, and any payments made in excess of the minimum annual
royalty payments during any particular CONTRACT YEAR shall not be applied to
reduce either the minimum annual royalty payments or the Sales Royalties due for
any subsequent CONTRACT YEAR, but shall be credited against the Sales Royalties
due for subsequent Quarterly Periods during such CONTRACT YEAR.
 
8.4           Late Payment.  If all or any part of any payment from LICENSEE to
LICENSOR, or LICENSOR to LICENSEE, as the case may be, is not made within
[———-]38 when due, in addition and without prejudice to any other remedies
LICENSOR or LICENSEE has, LICENSEE or LICENSOR, as the case may be, shall pay
interest on such unpaid amount at a rate per annum equal to the  prime rate of
interest published in The Wall Street Journal at the time of such delinquency,
plus [———-]39 per annum.
 
8.5           Reconciliation.  No later than [———-]40 after the end of each
CONTRACT YEAR during the TERM, the parties shall reconcile the aggregate
royalties paid under this Section 8 for the CONTRACT YEAR so ending against the
NET SALES for such CONTRACT YEAR, and shall true up any discrepancy within
[———-]41 of receipt of such reconciliation.
 
8.6           Currency.  All payments to be made hereunder shall be made in
U.S.  Dollars.  The Dollar denominations throughout Exhibit B shall refer to
U.S.  Dollars.  All payments to be made hereunder shall be made to LICENSOR at
its place of business located at 498 Seventh Avenue, New York, New York.  Any
sales of LICENSED PRODUCTS that are denominated in a currency other than U.S. 
Dollars shall be reported to LICENSOR and converted to U.S.  Dollars at the
average exchange rate in effect during each applicable Quarterly Period.  The
obligation of LICENSEE to pay royalties is absolute notwithstanding any claim
that LICENSEE may assert against LICENSOR.  LICENSEE shall not have the right to
set-off, compensate or make any deduction from such royalty payments for any
reason whatsoever, except for past due accounts payables for sales of LICENSED
PRODUCTS to LICENSOR RETAIL STORES.
 

--------------------------------------------------------------------------------

36 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.36. 
37 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.37. 
38 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.38. 
39 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.39. 
40 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.40. 
41 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.41.

 
-15-

--------------------------------------------------------------------------------

 
 
9.
Royalty Accounting and Reporting.

 
9.1           Statements.  All ROYALTY SALES REPORTS shall consist of a full and
accurate statement in all material respects that includes the following
information: (i) Number of units of the LICENSED PRODUCTS shipped for the
preceding quarter of the current CONTRACT YEAR setting forth the number of each
such LICENSED PRODUCT sold, returns actually received, normal trade discounts
and allowances actually granted, the resulting computation of NET SALES and the
Sales Royalty due on NET SALES; and (ii) list of customers to which LICENSED
PRODUCTS are sold by LICENSEE or an Affiliate of LICENSEE with NET SALES
presented on a customer-by-customer basis and showing the corresponding invoice
numbers, SKU numbers, and product descriptions.  In addition, LICENSEE will
provide to LICENSOR such additional information available to LICENSEE concerning
sales of the LICENSED PRODUCTS as reasonably requested by LICENSOR in writing.
 
9.2           Certification of Reports.  The chief financial officer of LICENSEE
shall certify in writing that each ROYALTY SALES REPORT contains a complete and
accurate statement in all material respects of the information required in
Section 9.1 above.
 
9.3           No Waiver.  Receipt or acceptance by LICENSOR of any of the
ROYALTY SALES REPORTS and other statements furnished, or of any sums paid,
during a CONTRACT YEAR pursuant to this Agreement will not preclude LICENSOR
from questioning their correctness at any time within the [———-]42 period after
the CONTRACT YEAR during which such payments or reports were received.
 
9.4           Other Information.  LICENSEE shall furnish within a commercially
reasonable time such additional information as may be reasonably requested by
LICENSOR concerning LICENSEE pertaining to this Agreement.
 
9.5           Books and Records.  LICENSEE will maintain appropriate books of
account in which accurate entries will be made concerning all transactions
within the scope of this Agreement.  LICENSOR will have the right during normal
business hours at LICENSEE’s offices, through any accountant or other authorized
representative of its choice, on not more than one occasion during each CONTRACT
YEAR and upon [———-]43 advance notice to LICENSEE, to examine and copy all or
part of the books of account and all other records, documents and material in
the possession or under the control of LICENSEE which pertain to the
manufacture, warehousing, distribution, advertisement and sale of the LICENSED
PRODUCTS.  LICENSOR and its representatives will be free to make copies of all
or part of LICENSEE’s relevant books, records or other documents and materials
that pertain to this Agreement, provided that such audit does not unduly
interfere with the normal business operations of LICENSEE.  LICENSEE shall
render all reasonable assistance to LICENSOR or its representatives for the
performance of an audit and shall not interfere in any manner with the
performance of their duties.  The cost of the audit shall be paid by LICENSOR;
provided, however, if the audit shows a deficiency in the aggregate amount
required to be paid to LICENSOR by LICENSEE in excess of [———-]44, LICENSEE
shall bear the cost of the audit.  If the audit reveals the underpayment of any
royalty payable under Section 8 of this Agreement, LICENSEE shall pay such
amount to LICENSOR within [———-]45, together with interest in an amount
calculated in accordance with Section 8.4 of this Agreement.  All books of
account and records will be kept available by LICENSEE for at least [———]46
after the close of each CONTRACT YEAR.
 

--------------------------------------------------------------------------------

42 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.42. 
43 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.43. 
44 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.44. 
45 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.45. 
46 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.46.

 
-16-

--------------------------------------------------------------------------------

 
 
10.
Indemnification; Representations and Warranties.

 
10.1           Indemnification by LICENSEE.  LICENSEE hereby agrees to defend,
indemnify, and hold LICENSOR and its affiliates and their respective
shareholders, members, directors, officers, managers, employees, attorneys and
agents (collectively referred to as “LICENSOR” for purposes of this section)
harmless from and against any and all claims, suits, losses, damages, demands,
injuries and expenses, including without limitation reasonable attorneys’ fees,
arising out of or related to (i) any actual or alleged defects in the design,
material, or workmanship of any LICENSED PRODUCTS produced by LICENSEE or the
manufacture or sale of LICENSED PRODUCTS produced by or on behalf of LICENSEE or
any violations of laws or regulations arising from the labeling, distribution,
or advertisement of any LICENSED PRODUCTS by LICENSEE, whether or not the
LICENSED PRODUCTS were approved by LICENSOR pursuant to this Agreement, (ii) any
claim of harm or injury resulting from use of a LICENSED PRODUCT manufactured or
sold under this Agreement, (iii) the breach of this Agreement by LICENSEE or any
of its servants, agents, contractors or employees, or (iv) any negligent acts,
whether by omission or commission, that may be committed by LICENSEE or any of
its servants, agents, contractors or employees.  LICENSOR shall give LICENSEE
prompt written notice of any such claims or suits and LICENSEE shall defend the
same, at its own expense, through counsel of its own choice subject to
LICENSOR’s approval which will not be unreasonably withheld.  LICENSOR shall
have the right to retain its own counsel at its own expense but shall not have
the right to settle any such action.  The indemnity provided for in this Section
shall survive the expiration or termination of this Agreement.
 
10.2           Indemnification by LICENSOR.  LICENSOR hereby agrees to defend,
indemnify, and hold LICENSEE and its affiliates and their respective
shareholders, members, directors, officers, managers, employees, attorneys and
agents (collectively referred to as “LICENSEE” for purposes of this section)
harmless from and against any claims, suits, losses, damages, demands, injuries
and expenses, including without limitation reasonable attorneys’ fees, based on
(i) any breach of this Agreement by LICENSOR or any of its servants, agents,
contractors or employees, (ii) any negligent acts, whether by omission or
commission, that may be committed by LICENSOR or any of its servants, agents,
contractors or employees; and (iii) allegations that the use of the LICENSED
MARK by LICENSEE in accordance with this Agreement infringes or otherwise
violates the rights of any third party in the TERRITORY; provided, however, that
the foregoing indemnity shall not include allegations arising out of LICENSEE’s
use of the LICENSED MARK in any jurisdiction outside of the United States where
LICENSOR does not have any registration in force with respect to the LICENSED
PRODUCTS, provided that LICENSOR has no actual knowledge of any infringement of
any third party rights.  LICENSEE shall give LICENSOR prompt written notice of
any such claims or suits and LICENSOR shall defend the same, at its own expense,
through counsel of its choice subject to LICENSEE’s approval, which shall not be
unreasonably withheld.  LICENSEE shall comply with any settlement or court order
arising from any such claim or suit, including any settlement or order that
requires a change to LICENSEE’s use of the LICENSED MARK.  LICENSEE shall have
the right to retain its own counsel at its own expense but shall not have the
right to settle any such action.  LICENSOR shall have the right to terminate
LICENSEE’s right to use the LICENSED MARK in any portion of the TERRITORY
without further liability to LICENSEE if LICENSOR determines, in its sole
discretion,  that it cannot prevail over any such claim or suit despite
exercising commercially reasonable efforts to do so.  Notwithstanding the
foregoing, in no event will the foregoing indemnification provided by LICENSOR
for all claims or suits exceed the amount of the royalties paid by LICENSEE
under this Agreement.  The indemnity provided for in this Section shall survive
the expiration or termination of this Agreement.

 
-17-

--------------------------------------------------------------------------------

 
 
10.3           Mutual Representations and Warranties.  Each party hereto
represents and warrants that it has the full right, power and authority to enter
into and perform all of its obligations hereunder, that such party is under no
legal impediment which would prevent it from signing this Agreement or
consummating the same, and that entering into this Agreement will not create any
default under any other agreement or breach of same to which such party or any
of its affiliates may be a party or under any order, judgment, or decree to
which they may be subject or bound.
 
10.4           No Consequential Damages.  Notwithstanding anything to the
contrary contained in this Agreement, under no circumstances shall any party be
liable to any other party for indirect, incidental, consequential, special or
exemplary damages (even if such party has been advised of the possibility of
such damages), arising from any provision of this agreement, such as, but not
limited to, loss of revenue or anticipated profits or lost business.
 
11.           Insurance.
 
  LICENSEE shall obtain and maintain on an occurrence basis throughout the TERM
and Wind-Down Period (if any), at its own expense, standard comprehensive
general liability coverage for bodily injury, property damage and personal
injury from a qualified, A-rated insurance carrier acceptable to LICENSOR.  Said
coverage shall include broad form contractual liability as well as product
liability insurance.  Such product liability coverage shall be no less than
[———-]47 combined single limit on a per occurrence basis, with [———-]48 coverage
in the aggregate.  Each policy shall name LICENSOR as an additional insured and
shall be non-cancelable except after [———-]49 prior written notice to LICENSOR. 
LICENSEE shall furnish LICENSOR with a certificate of insurance evidencing  such
policy within [———-]50 after execution of this Agreement and, to the extent such
insurance must be renewed, shall furnish LICENSOR with proof of renewal annually
thereafter, at least [———-]51 prior to the termination date of coverage in the
absence of renewal.  Failure of LICENSEE to obtain and maintain such insurance
coverage shall be a material breach of this Agreement.



--------------------------------------------------------------------------------

47 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.47. 
48 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.48. 
49 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.49. 
50 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.50. 
51 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.51.

 
-18-

--------------------------------------------------------------------------------

 
 
12.           Rights and Obligations with Respect to Trademarks, Other
Intangible Property, and Image and Likeness of Ms. Betsey Johnson.
 
12.1        Title in LICENSED MARK.  LICENSEE acknowledges that LICENSOR is the
owner of the LICENSED MARK.  All good will associated with use of the LICENSED
MARK by LICENSEE on or in connection with the LICENSED PRODUCTS produced
hereunder shall inure to the benefit of LICENSOR, and LICENSEE acknowledges and
agrees that it will not, during the TERM and thereafter, attack or infringe upon
LICENSOR’s right, title or interest in and to the LICENSED MARK or attack the
validity of the license granted in this Agreement.  LICENSEE shall not at any
time acquire or claim any right, title or interest of any nature whatsoever in
the LICENSED MARK or any other trademark, trade name, logo, domain name, or
other brand identification of LICENSOR.  Any and all right, title, goodwill or
interest in or relating to the LICENSED MARK or any such other trademark, trade
name, logo, domain name, or other brand identification connected with the
LICENSED PRODUCTS which comes into existence during the term of this Agreement
shall immediately and automatically vest in LICENSOR.  To the extent that
LICENSEE would otherwise be deemed to own any such right, title, goodwill or
interest, LICENSEE hereby assigns the same to LICENSOR.  LICENSEE agrees to
execute any and all documents reasonably requested by LICENSOR in order to
evidence LICENSOR’s right, title or interest to the same or to transfer to such
persons any beneficial or legal right, title or interest which is acquired by
LICENSEE as a result of the use thereof by LICENSEE, by operation of law or
otherwise.  LICENSOR and its affiliates reserve all rights to the LICENSED MARK
for their own use and benefit which may not be transferred or assigned
voluntarily or by operation of law to any other person or entity.
 
12.2        Restrictions on Use of LICENSED MARK.  LICENSEE agrees that it will
not use or associate the LICENSED MARK with any other trademark, trade name,
logo or designation on labels, boxes, tags,  or advertising or promotional
materials without LICENSOR’s written consent, except as LICENSEE is required by
law and/or does so in form, manner and content approved by LICENSOR.  LICENSEE
shall not use the LICENSED MARK or any abbreviation or combination thereof as
its corporate, divisional or trade name or otherwise except as a trademark for
the LICENSED PRODUCTS.  LICENSEE shall not be permitted to use the LICENSED MARK
on its invoices, stationery, letterhead, business cards, telephone and directory
listings, web site, or other communications from LICENSEE without LICENSOR’s
prior written approval.  Any such use of the LICENSED MARK approved by LICENSOR
must clearly indicate that LICENSEE is acting as a licensee only and must
clearly show the corporate name and address of LICENSEE and a description of the
LICENSED PRODUCTS.

 
-19-

--------------------------------------------------------------------------------

 
 
12.3        Rights in Other Intangible Property.  LICENSEE acknowledges and
agrees that, as between LICENSOR and LICENSEE, LICENSOR is and shall be the
exclusive owner of the IP RIGHTS.  If any approved LICENSED PRODUCTS,
ADVERTISING MATERIALS, and/or DESIGN SPECIFICATIONS are not designed and/or
created by LICENSOR, then they shall be deemed “works made for hire” for
LICENSOR within the meaning of the U.S.  Copyright Law and any other copyright
law that may apply or, if they do not so qualify as “works made for hire,”
LICENSEE hereby assigns all of its right, title, and interest in and to the IP
RIGHTS therein to LICENSOR for no additional consideration.  To the extent any
such IP RIGHTS cannot be assigned to LICENSOR, LICENSEE hereby grants to
LICENSOR a perpetual, irrevocable, fully paid-up, royalty-free, worldwide,
transferable, sublicensable, non-exclusive license to use such IP RIGHTS for all
internal and commercial purposes.  Without limiting the generality of the
foregoing, LICENSEE shall not use any DESIGN SPECIFICATIONS or LICENSED PRODUCT
samples for, in connection with, or as the source for the manufacture,
distribution, or sale of any other article or product of any kind unless
otherwise authorized and approved in writing by LICENSOR.  Any intellectual
property rights associated with product or package designs, advertising
materials, and similar items that are created by LICENSEE but are not approved
in writing for use by LICENSEE in connection with LICENSED PRODUCTS shall belong
to LICENSEE.  Notwithstanding the foregoing, formulae for LICENSED PRODUCTS
shall be solely for the exclusive use of LICENSOR for so long as LICENSOR uses
the filler that developed the formula.
 
12.4        Applications and Registered User Agreements.  LICENSEE agrees to
cooperate with LICENSOR in the prosecution of any trademark or copyright
applications or any other applications for registration of IP RIGHTS that are
advisable, required or desired by LICENSOR or any of its Affiliates throughout
the TERRITORY.  To this end, LICENSEE agrees to supply to LICENSOR from time to
time such reasonable number of samples, containers, labels and similar materials
as may reasonably be required in connection with any such application, the
governmental filing fees and expenses related to which shall be borne by
LICENSOR.
 
12.5        Infringements.  If LICENSEE learns of (i) any use by any person of
the LICENSED MARK that infringes or otherwise violates the trademark rights of
LICENSOR, or that interferes with LICENSEE’s license rights under this
Agreement, (ii)  any other infringement or violation of any copyright or other
proprietary right of LICENSOR, or (iii) any claim by a third party that the use
of the LICENSED MARK or any copyright or other proprietary right by LICENSEE
hereunder infringes or otherwise violates the rights of such third party, then
LICENSEE shall promptly notify LICENSOR and, if requested by LICENSOR, shall
join with LICENSOR, at LICENSOR’s expense, in such action as LICENSOR, in its
sole discretion, may deem advisable for the protection of its (or its
Affiliates’) rights in and to the LICENSED MARK or such copyright or other
proprietary right.  Nothing contained herein, however, shall require LICENSOR to
take any action if it deems it inadvisable to do so.  In the event of any such
infringement which has a material adverse impact on the rights being granted
hereunder with respect to such LICENSED MARK, LICENSEE shall have the right to
terminate the Agreement and thereupon LICENSEE shall be relieved of all further
obligations hereunder except for obligations due and owing at the date of
termination.  The inability to use the LICENSED MARK in particular jurisdictions
outside the United States shall not be deemed to constitute a material adverse
impact that would entitle LICENSEE to terminate the Agreement in its entirety,
provided, however, that if the inability to use the LICENSED MARK in
jurisdictions outside the United States materially affects Net Sales, then
LICENSOR and LICENSEE shall in good faith negotiate and agree upon reductions in
minimum NET SALES and minimum Royalty Payments to reflect such inability to use
the LICENSED MARKS.

 
-20-

--------------------------------------------------------------------------------

 
 
12.6        Legends, Markings and Notices.  LICENSEE will cause to appear on the
LICENSED PRODUCTS manufactured and sold hereunder all legends, markings, and
notices as may be required by any law or regulation in the TERRITORY or as
otherwise directed by LICENSOR.  LICENSEE will also use appropriate legends,
markings, and notices in all ADVERTISING MATERIALS.  All such legends, markings,
and notices shall be submitted to LICENSOR for approval prior to use. 
Notwithstanding LICENSOR’s review and approval of any legends, markings, and
notices used by LICENSEE, LICENSEE shall remain solely responsible for
compliance with any and all applicable legal requirements concerning the use of
legends, markings, and notices.
 
12.7        Image or Likeness or Statements Regarding Ms. Betsey Johnson. 
LICENSEE shall not use the image or likeness of Ms. Betsey Johnson, or any
photographic or other reproduction thereof, without receiving LICENSOR’s prior
written consent to such use.  Subject to the provisions of Section 15.8,
LICENSEE shall not refer to Ms. Betsey Johnson in any press release, publication
or other communication other than by press releases, publications or other
communications furnished to LICENSEE by LICENSOR or in texts which prior to
their communication have been submitted to LICENSOR in writing and have received
LICENSOR’s prior written consent to their proposed communication.
 
13.
Termination.

 
13.1         Events of Default.  Any of the following events shall constitute an
“Event of Default”:
 
(a)           In the event that (i) LICENSEE fails to make any payment due
hereunder and fails to cure such default within [———-]52 after receiving written
notice thereof, or (ii) LICENSEE commits any material breach of this Agreement
(other than a payment breach) which is capable of remedy and fails to remedy
such breach within [———-]53 of LICENSOR’s written notice to LICENSEE of such
breach; provided, however, that if such cure cannot reasonably be effected
within such [———-]54 period but can reasonably be effected within a commercially
reasonable time not to exceed [———-]55, then LICENSEE shall have such
commercially reasonable additional time not exceeding [———-]56 in the aggregate
to cure if LICENSEE diligently prosecutes and does in fact cure such material
breach, or (iii) LICENSEE commits any material breach of this Agreement (other
than those described in Section 13.2 below) which is not capable of remedy;
 

--------------------------------------------------------------------------------

52 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.52. 
53 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.53. 
54 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.54. 
55 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.55. 
56 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.56.

 
-21-

--------------------------------------------------------------------------------

 
 
(b)           In the event NET SALES for the [———-]57 CONTRACT YEARS do not meet
or exceed the minimum NET SALES set for such years.
 
(c)           In the event the sum of NET SALES for the [———-]58 CONTRACT YEARS
(i.e., during the renewal TERM, if any) does not meet or exceed the aggregate
minimum NET SALES set for such years.
 
13.2        Automatic Termination.  Any of the following events shall constitute
an automatic “Event of Default”:
 
(a)           LICENSEE makes a general assignment for the benefit of creditors;
 
(b)           LICENSEE files a petition under the United States Bankruptcy Code,
11 U.S.C.  § 101 et seq., or seeks reorganization, liquidation or an arrangement
with creditors;
 
(c)           LICENSEE takes advantage of any bankruptcy or insolvency law or
statute of any country or any state or subdivision thereof now or hereafter in
effect (but not taking such advantage in the capacity as a creditor);
 
(d)           LICENSEE has a petition or proceeding filed against it under any
provision of the United States Bankruptcy Code or any other insolvency law or
statute of any country or state or subdivision thereof, which petition or
proceeding is not dismissed within [———-]59 after the commencement thereof;
 
(e)           LICENSEE has a receiver, trustee, custodian, conservator or other
person appointed by any court to take charge of its affairs or a substantial
portion of its assets or business;
 
(f)           LICENSEE dissolves, liquidates, winds up, sells, or permanently
discontinues its business (or the portion of its business relating to the
LICENSED PRODUCTS);
 

--------------------------------------------------------------------------------

57 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.57. 
58 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.58. 
59 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.59.

 
-22-

--------------------------------------------------------------------------------

 
 
(g)           LICENSEE suspends its business (or the portion of its business
relating to the LICENSED PRODUCTS) due to a force majeure event that lasts for a
consecutive period of [———-]60;
 
(h)           LICENSEE undergoes a CHANGE OF CONTROL that is not expressly
permitted by LICENSOR;
 
(i)           LICENSEE attempts or purports to grant a sublicense in any of the
rights hereunder to a third party in violation of Section 2.2.2 above; or
 
(j)           LICENSEE attempts or purports to assign or otherwise transfer this
Agreement or any of the license rights hereunder to a third party in violation
of Section 2.2.3 above.
 
13.3        Rights Upon Event of Default.
 
13.3.1      Upon an Event of Default set forth in Section 13.1, LICENSOR may,
upon written notice to LICENSEE:
 
 
(i)
terminate this Agreement in its entirety; or

 
 
(ii)
terminate the Agreement as to certain LICENSED PRODUCTS; or

 
 
(iii)
in the event of an Event of Default specified in Section 13.1(b), terminate this
Agreement upon written notice to LICENSEE which must be exercised, if at all,
not more than [———-]61 after the end of the fourth CONTRACT YEAR, it being
understood that TIME IS OF THE ESSENCE with respect to this [———-]62 period. 
Notwithstanding anything to the contrary in this Agreement, LICENSEE shall also
have the right to terminate this Agreement under Section 13.1(b) upon written
notice to LICENSOR which must be exercised, if at all, not more than [———-]63
after the end of the fourth CONTRACT YEAR, it being understood that TIME IS OF
THE ESSENCE with respect to this [———-]64  period, provided that termination by
either party in accordance with Section 13.1(b) and under this Section
13.3.1(iii) shall require LICENSEE to pay liquidated damages as set forth in
Section 14.1; or

 

--------------------------------------------------------------------------------

60 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.60. 
61 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.61. 
62 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.62. 
63 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.63. 
64 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.64. 


 
-23-

--------------------------------------------------------------------------------

 
 
 
(iv)
in the event of an Event of Default specified in Section 13.1(c), terminate this
Agreement upon written notice to LICENSEE which must be exercised, if at all,
not more than [———-]65 after the end of the ninth CONTRACT YEAR, it being
understood that TIME IS OF THE ESSENCE with respect to this [———-]66 period,
provided that termination by LICENSOR in accordance with Section 13.1(c) and
under this Section 13.3.1(iv) shall not require LICENSEE to pay minimum
royalties for the tenth or eleventh CONTRACT YEARS or any liquidated damages and
shall not require either party to waive or release any claim it may have against
the other party (except with respect to minimum royalties for the tenth and
eleventh CONTRACT YEARS).

 
13.3.2       Upon an Event of Default set forth in Sections 13.2(a) through (f),
LICENSOR may, immediately upon written notice to LICENSEE, terminate this
Agreement in its entirety or as to certain LICENSED PRODUCTS.
 
13.3.3       Upon an Event of Default set forth in Sections 13.2(g) through (j),
LICENSOR may, effective [———-]67 after giving written notice to LICENSEE,
terminate this Agreement in its entirety or as to certain LICENSED PRODUCTS.
 
14.
Effect of Expiration or Termination.

 
14.1         Minimum Royalties.  Except as otherwise provided herein, in the
event this Agreement is (i) terminated by LICENSOR by reason of an Event of
Default prior to the expiration of the TERM, or (ii) is terminated by either
party in accordance with Sections 13.1(b) and 13.3.1(iii), LICENSOR shall be
entitled to retain all minimum royalties previously paid, to collect and retain
all Sales Royalties due as of the date of such termination, and to receive
immediately [———]68 of the balance of  all minimum royalties set forth in
Section 8.2 payable through the end of the TERM notwithstanding the fact that
the termination occurred prior to the end of any CONTRACT YEAR or the TERM
(“Default Termination Payment”).  The parties agree that the amounts of Default
Termination Payment are as unmitigable liquidated damages, not as a penalty. 
Subject to the remaining provisions of this Section 14, upon such payment, this
Agreement shall terminate and neither party shall have a claim against the
other.  Further, to the extent LICENSOR does not exercise its option under
Section 14.2 below to purchase the Final Inventory, as hereinafter defined, then
LICENSOR shall credit the amount of the Default Termination Payment against the
Sales Royalties to become due during the “Wind-Down Period,” as hereinafter
defined.



--------------------------------------------------------------------------------

65 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.65. 
66 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.66.
67 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.67. 
68 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.68.

 
-24-

--------------------------------------------------------------------------------

 
 
14.2        Inventory.
 
14.2.1       Upon the expiration or termination of this Agreement, LICENSEE
shall promptly deliver to LICENSOR a complete and accurate schedule of
LICENSEE’s inventory of LICENSED PRODUCTS on hand, in process of manufacture and
in transit, including without limitation, raw materials, bulk materials,
ingredients, supplies and containers (the “Final Inventory”).  Such schedule
shall be prepared as of the close of business on the date of such expiration or
termination and shall state LICENSEE’s cost of each such item and its
condition.  LICENSOR thereupon shall have the option, exercisable by notice to
LICENSEE within [———]69 after its receipt of the complete Final Inventory
schedule in written form, or from time to time thereafter to the extent Final
Inventory is available, to purchase any or all of the Final Inventory for an
amount equal to LICENSEE’s fully burdened cost of the Final Inventory being
purchased.  If such purchase option should be exercised by LICENSOR, then
LICENSEE shall deliver to LICENSOR or its designee the portions of the Final
Inventory purchased by LICENSOR within [———-]70 after LICENSOR's said notice of
exercise of its option.  LICENSOR shall pay LICENSEE for such Final Inventory in
cash or certified check upon delivery of such Final Inventory.
 
14.2.2       So long as (i) LICENSOR has not exercised its option to purchase
the Final Inventory or any part thereof, then LICENSEE shall have a [———-]71
wind-down period (the “Wind-Down Period”) to sell the remaining Final Inventory
of LICENSED PRODUCTS to Authorized Close-Out Retailers (as hereinafter defined),
including (i) commercially reasonable “run-out” of finished goods inventory in
order to maximize the use of components, and (ii) work-in-progress at hand at
the expiration or termination of this Agreement that are completed by Licensee
within a commercially reasonable time thereafter (collectively the “Wind-Down
Inventory Amount”).  LICENSEE’s distributors shall also have the right to sell
their remaining inventory of LICENSED PRODUCTS during the Wind-down Period in
Channels of Distribution permitted under Section 6.2 and to Authorized Close-Out
Retailers.
 
14.2.3       For purposes of this Agreement, the term “Authorized Close-Out
Retailers” shall mean [———-]72, and such other close-out retailers as are
approved by LICENSOR.
 
14.2.4       The ROYALTY SALES REPORTS and royalty payments for sales of Final
Inventory shall be due within [———-]73 after each Quarterly Period during the
Wind-Down Period, if any, and within [———]74 after the close of such Wind-Down
Period.  Payments of minimum royalties during the CONTRACT YEAR in which this
Agreement expires or is terminated shall be credited against any royalties due
on sales made during the Wind-Down Period.  If any Final Inventory remains at
the close of the Wind-Down Period, then at LICENSOR’s option, either (i)
LICENSOR shall purchase the Final Inventory at LICENSEE’s fully burdened cost,
or, (ii) the Final Inventory shall be promptly destroyed (in which case LICENSEE
shall provide LICENSOR with proof of destruction).  If termination is due to the
defective quality of the LICENSED PRODUCTS manufactured or sold by LICENSEE or
the unauthorized use of the LICENSED MARK by LICENSEE, LICENSEE shall be deemed
to have waived the provisions of this Section 14 and shall not sell or
distribute any Final Inventory that was defective.  Any violation of these
provisions shall be deemed an infringement of LICENSOR’s rights in the LICENSED
MARK, DESIGN SPECIFICATIONS, and IP RIGHTS.  Nothing herein shall prevent or
preclude LICENSOR from licensing the LICENSED MARK and DESIGN SPECIFICATIONS for
use on or in connection with LICENSED PRODUCTS in the TERRITORY during any
Wind-Down Period following termination of this Agreement.
 

--------------------------------------------------------------------------------

69 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.69. 
70 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.70. 
71 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.71. 
72 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.72. 
73 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.73. 
74 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.74.

 
-25-

--------------------------------------------------------------------------------

 
 
14.3        Reversion of Rights.
 
14.3.1       Except as otherwise specifically provided to the contrary in this
Agreement, upon the expiration or termination of this Agreement, all of the
rights of LICENSEE under this Agreement thereupon shall terminate forthwith and
shall revert automatically to LICENSOR.
 
14.3.2       Subject to the provisions of this Section 14, upon expiration or
termination of this Agreement, LICENSEE shall have no further right to exercise
the rights licensed hereunder or otherwise acquired in relation to this
Agreement.
 
14.4        No Rights for Others.  If this Agreement is terminated, no lender,
assignee for the benefit of creditors, custodian, receiver, trustee, sheriff,
officer of the court or official charged with taking over custody of LICENSEE’s
assets or business shall have any right to exercise sell-off rights under
Section 14.2 or otherwise to continue this Agreement or to exploit or in any way
use the LICENSED MARK or DESIGN SPECIFICATIONS.
 
14.5        Survival.  In addition to any provisions which by their nature would
so survive, Sections 8.1 (with respect to royalties due but unpaid), 10, 11.1,
and 12 through 25 will survive any expiration or termination of this Agreement.
 
15.           Non-Disclosure.
 
15.1        LICENSEE and LICENSOR acknowledge that each party (as such, a
“Disclosing Party”) has disclosed and will disclose certain confidential
information to the other party (as such, a “Recipient”) for purposes of
fulfilling the parties’ obligations under this Agreement (the “Purpose”).  The
parties further acknowledge the need to preserve the confidentiality of such
information and therefore agree that the terms of this Section 15 shall govern
the conditions of such disclosure by the Disclosing Party to the Recipient and
to the directors, officers, employees, agents, and advisors, if any, of the
Recipient (collectively, the “Representatives”).

 
-26-

--------------------------------------------------------------------------------

 
 
15.2        As used in this Agreement, the term “Confidential Information” shall
mean all of the Disclosing Party’s non-public pricing, cost, product, inventory,
market, quality, supplier, customer, and other business information and any
other trade secrets and confidential or proprietary information of the
Disclosing Party, whether or not labeled or otherwise designated as such by the
Disclosing Party.  Without limiting the foregoing, “Confidential Information”
shall include all drawings, diagrams, designs, specifications, samples, models,
prototypes, and other information relating to LICENSED PRODUCTS; provided,
however, that any Confidential Information reflected in approved DESIGN
SPECIFICATIONS, whether created by LICENSOR or by LICENSEE, shall be deemed
Confidential Information of LICENSOR and nothing in this Section 15 shall
preclude LICENSOR from using the approved DESIGN SPECIFICATIONS and exploiting
the approved IP RIGHTS after the expiration or termination of this Agreement. 
To the extent that the Recipient prepares any drawings, diagrams, prototypes,
notes, and other materials that contain, reflect, or are based upon any
Confidential Information provided to the Recipient by the Disclosing Party, such
additional materials shall also be considered “Confidential
Information.”  Confidential Information shall not include any such information:
(a) that is or becomes part of the public domain by publication or otherwise
without breach of this Agreement by the Recipient or its Representatives; (b)
that was properly in the possession of the Recipient or its Representatives at
the time of disclosure and was not acquired directly or indirectly from the
Disclosing Party; (c) that was received by the Recipient or its Representatives
from a third party having the legal right to transfer same without breach of any
obligation; or (d) that was independently developed by the Recipient or its
Representatives without reference to the Disclosing Party’s disclosure, as
documented by written record.
 
15.3        The Recipient shall maintain the confidentiality of the Confidential
Information and shall not disclose (or allow its Representatives to disclose)
such Confidential Information to any person outside its organization except with
the prior written consent of the Disclosing Party.  The Recipient and its
Representatives shall use such Confidential Information only for the Purpose and
shall not use or exploit such Confidential Information for its own benefit or
the benefit of another without the prior written consent of the Disclosing
Party.  The Recipient shall disclose Confidential Information received by it
under this Agreement only to persons within its organization who have a need to
know such Confidential Information in the course of the performance of their
duties and who have been made aware of the terms of this Agreement.  The
Recipient shall adopt and maintain programs and procedures which are reasonably
calculated to protect the confidentiality of Confidential Information, and the
Recipient shall be responsible to the Disclosing Party for any disclosure or
misuse of Confidential Information which results from a failure to comply with
this provision.  The Recipient will promptly report to the Disclosing Party any
actual or suspected violation of the terms of this Agreement and will take all
reasonable further steps requested by the Disclosing Party to prevent, control
or remedy any such violation.  This Agreement shall continue in full force and
effect with respect to each disclosure of Confidential Information for a period
of [———-]75 from the date of such disclosure.
 
15.4        The Recipient may use the Confidential Information received from the
Disclosing Party solely for the Purpose.  No other rights and licenses of any
nature are implied or granted under this Agreement.  Title and all rights to
possess and exploit the Confidential Information shall remain the property of
the Disclosing Party.  All documents and materials containing any Confidential
Information shall remain the property of the Disclosing Party.
 
15.5        Upon request of the Disclosing Party at any time, the Recipient
agrees promptly to return all documents and materials containing any of the
Confidential Information, as well as all copies thereof and Recipient’s work
product containing parts thereof.  With respect to Confidential Information
generated by the Recipient from information provided by the Disclosing Party,
upon the Disclosing Party’s request and instructions, the Recipient shall either
destroy such Confidential Information (and all copies thereof in whatever form)
and confirm such destruction to the Disclosing Party in writing, or maintain
such Confidential Information in Recipient’s possession subject to the terms of
this Agreement.



--------------------------------------------------------------------------------

75 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.75.

 
-27-

--------------------------------------------------------------------------------

 
 
15.6        Recipient shall exercise control over all of its Representatives and
other personnel to ensure that they comply with the restrictions on use and
disclosure set forth in this Section 15.
 
15.7        The provisions of this Section 15 are necessary for the protection
of the business and goodwill of the Disclosing Party and are considered by the
Recipient to be reasonable for such purpose.  The Recipient agrees that any
breach of this Agreement will cause the Disclosing Party substantial and
irreparable harm and, therefore, in the event of any such breach, in addition to
other remedies which may be available, the Disclosing Party shall have the right
to seek specific performance and other injunctive and equitable relief.
 
15.8        LICENSOR acknowledges that GUARANTOR is a publicly held company with
its Common Stock traded on The Nasdaq Stock Market, National Market System and
is subject to reporting and disclosure requirements of the United States federal
securities laws.  Notwithstanding anything to the contrary contained in this
Agreement, nothing in this Agreement shall prohibit disclosure as may be
required of GUARANTOR under such securities laws, provided that (i) commercial
or financial information consisting of the amount or percentage of the minimum
net sales, net sales royalties and advertising payments shall be redacted from
this Agreement, and an application for confidential treatment of such
information shall be filed by LICENSEE and/or GUARANTOR, (ii) LICENSOR receives
a copy of the redacted Agreement and has [———-]76 to approve such redacted
Agreement for filing and (iii) LICENSOR shall be notified immediately, and
allowed to oppose, if such application for confidential treatment is
challenged.  LICENSEE agrees to discuss in advance with LICENSOR any such public
disclosure that may be required by GUARANTOR.  LICENSOR on behalf of itself and
its affiliates shall not trade in the securities of GUARANTOR on the basis of
non-public material information.
 
16.
Guaranty.

 
In order to induce LICENSOR to enter into this Agreement, GUARANTOR irrevocably
and unconditionally guarantees to LICENSOR the full, faithful and timely
performance of all obligations of LICENSEE owed to LICENSOR under this
Agreement.  Without limiting the foregoing, GUARANTOR shall pay all amounts
payable by LICENSEE or perform the obligations of LICENSEE if and whenever
LICENSEE is in default of LICENSEE’s payment or performance obligations under
this Agreement.  GUARANTOR acknowledges and agrees that (x) no waiver,
cure-period or other act or omission by LICENSOR with respect to LICENSEE shall
release or discharge GUARANTOR’s liability under this Section 16, and (y)
LICENSOR is not obliged to first enforce its rights or take any action against
LICENSEE before exercising LICENSOR’s rights, powers or remedies against
GUARANTOR under this Section 16.  Notices given to LICENSEE under this Agreement
shall be deemed to have been given to GUARANTOR in accordance with this
Agreement.



--------------------------------------------------------------------------------

76 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.76.

 
-28-

--------------------------------------------------------------------------------

 
 
17.
Relationship of Parties.

 
Nothing contained herein shall be construed to place the parties in the
relationship of legal representative, partners, joint venturers,
franchisor-franchisee, or agency, and neither party shall have any power to
obligate or bind the other party in any manner.
 
18.
Payment of Taxes and Duties.

 
LICENSEE shall pay or cause to be paid all taxes and customs duties payable by
reason of the manufacture, importation, distribution, marketing and sale of the
LICENSED PRODUCTS by LICENSEE.
 
19.
Notices.

 
Any notice or other communication under this Agreement shall be in writing and
shall be considered given (i) as of the date it is delivered by hand or by fax
(with appropriate acknowledgment of receipt), (ii) the next business day after
having been sent by nationally recognized overnight courier service, shipping
prepaid, or (iii) three (3) business days after having been mailed by first
class registered or certified mail, return receipt requested, postage prepaid,
in each case to the parties at the following addresses (or at such other address
as a party may specify by notice to the other):
 
TO LICENSOR:
BETSEY JOHNSON LLC
 
498 Seventh Avenue
 
New York, NY 10018
 
Telecopier: (212) 244-0855
 
Attn: Ms. Chantal Bacon, CEO
   
TO LICENSEE:
INTER PARFUMS USA, LLC
 
551 5th Avenue
 
New York, NY 10176
 
Telecopier: (212) 983-4197
 
Attn.: Mr.  Henry B.  (“Andy”) Clarke, President
 
Attn: Mr.  Russell Greenberg, Executive VP and CFO
   
TO GUARANTOR:
INTER PARFUMS, INC.
 
551 5th Avenue
 
New York, NY 10176
 
Telecopier: (212) 983-4197
 
Attn: Mr.  Jean Madar, Chief Executive Officer
 
Attn: Mr.  Russell Greenberg, Executive VP and CFO


 
-29-

--------------------------------------------------------------------------------

 
 
20.
Waiver.

 
The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver or deprive or limit
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.  Any waiver must be in writing and must be
signed by an authorized representative of the party against whom such waiver is
sought to be enforced.
 
21.
Complete Agreement; Binding; Language.

 
This Agreement contains a complete statement of all arrangements between the
parties with respect to the subject matter hereof and cannot be changed or
terminated orally.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  In the event this Agreement is to appear in any language other than
the English language, the English language version shall control.
 
22.
Headings; Interpretation.

 
The headings of each of the provisions contained herein are solely for reference
and shall not affect in any manner the meaning or interpretation of such
provisions or of this Agreement.  Each party acknowledges that it has had the
opportunity to consult its own legal counsel concerning this Agreement and that
no provision of this Agreement shall be construed against either party on the
ground that such party or its counsel drafted such provision.
 
23.
Governing Law; Jurisdiction.

 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York, without regard to conflicts of laws principles.  Each
of LICENSOR, LICENSEE, and GUARANTOR hereby irrevocably consents that any suit,
action or proceeding against it under, arising out of, or in any manner
involving this Agreement or any transactions which are the subject of this
Agreement (collectively, a “Dispute”) shall be brought in the United States
District Court for the Southern District of New York (the “Federal Court”).  If
for any reason the Federal Court does not possess jurisdiction over a Dispute,
the Dispute shall be resolved in the Supreme Court of the State of New York, New
York County.  Each party expressly and irrevocably consents to the jurisdiction
and venue of such courts in any such action or proceeding and waives any claim
or defense in any action or proceeding based on any alleged lack of personal
jurisdiction, improper venue, forum non conveniens, or any similar basis. 
Service of process may be made by registered mail, return receipt requested or
in any other manner prescribed by the law of the jurisdiction in which the party
is a resident.
 
24.
Severability.

 
As and whenever possible, each of the provisions of this Agreement shall be
interpreted in order to be valid and effective pursuant to the law applicable
hereto.  The aforesaid notwithstanding, in the event that any of the provisions
hereof are deemed to be prohibited or invalid pursuant to any applicable law,
said provisions shall automatically cease to have effect solely insofar as any
such prohibition or invalidity is concerned.  To the extent legally permissible,
a provision that reflects the original intent of the parties shall be
substituted for any provision of this Agreement that is deemed invalid or
unenforceable.

 
-30-

--------------------------------------------------------------------------------

 
 
25.
Counterparts.

 
This Agreement may be signed in one or more counterparts each of which shall be
deemed to be an original but all of which, collectively, shall constitute one
single instrument.
 
[Signatures on next page]

 
-31-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 

 
BETSEY JOHNSON LLC
       
By:
/s/ Chantal Bacon
   
Name: Chantal Bacon
   
Title: Chief Executive Officer
       
INTER PARFUMS USA, LLC
       
By:
/s/ Henry B.  (“Andy”) Clarke
   
Name: Henry B.  (“Andy”) Clarke
   
Title: President
       
INTER PARFUMS, INC.
       
By:
/s/  Russell Greenberg
   
Name: Russell Greenberg
   
Title:  Executive Vice President


 
-32-

--------------------------------------------------------------------------------

 


Exhibit “A”
 
Licensed Marks
 
BETSEY JOHNSON
 
TRADEMARK REGISTRATIONS/APPLICATIONS


Mark
 
Country
 
Class 3
Goods
 
Status
             
BETSEY JOHNSON
 
U.S.A.
 
Cosmetics, perfume and nail polish
 
Registered
Reg.  No.  2706856
             
BETSEY JOHNSON
 
Canada
 
Fragrances, namely, perfume, cologne, eau de toilette, scented lotions, scented
skin soaps, bath oils, bath gels; nail polish; lipstick; Cosmetics, namely,
blush, eyeshadow, foundations, mascara, face powder, body powder, eye pencils,
artificial eyelashes, eyeliner, lipstick, perfume and nail polish
 
Registered
Reg.  No.  655918
             
[ex10-141sig.jpg]
 
China
 
Cosmetics, perfume and nail polish
 
Pending
Reg.  No.  545979


 
-33-

--------------------------------------------------------------------------------

 


[ex10-141sig.jpg]
 
CTM
 
Moisturizers, perfumery, essential oils, cosmetics, hair lotion, scented
lotions, scented skin soaps, bath oils, bath salts, bath gels, nail polish
 
Registered
Reg.  No.  582031
             
[ex10-141sig.jpg]
 
Hong Kong
 
Moisturizers, perfumery, essential oils, cosmetics, hair lotion, scented
lotions, scented skin soaps, bath oils, bath salts, bath gels, nail polish
 
Registered
Reg.  No.  300665460
             
[ex10-141sig.jpg]
 
India
 
Moisturizers, perfumery, essential oils, cosmetics, hair lotion, scented
lotions, scented skin soaps, bath oils, bath salts, bath gels, nail polish
 
Pending
Ser.  No.  1470038
             
[ex10-141sig.jpg]
 
Japan
 
Bath gels of soap, soap and other soaps and detergents; false nails and
nailtips; false eyelashes
 
Registered
Reg.  No.  5088264
             
[ex10-141sig.jpg]
 
Japan
 
Perfume, nail polish, other cosmetics; perfumery, fragrances and incenses
 
Registered
Reg.  No.  05112947
             
[ex10-141sig.jpg]
 
Russian Federation
 
Perfumery, including perfume and essential oils, cosmetic preparations,
including moisturizers, hair lotion, scented lotions, scented skin soaps, bath
oils, bath salts, bath gels, nail polish
 
Registered
Reg.  No.  323601


 
-34-

--------------------------------------------------------------------------------

 


[ex10-141sig.jpg]
 
Taiwan
 
Cosmetics, perfume, nail polish
 
Registered
Reg.  No.  1253869
             
[ex10-141sig.jpg]
 
Turkey
 
Cosmetics, perfume, nail polish
 
Registered
Reg.  No.  2006/030749
             
[ex10-141sig.jpg]
  
United Arab Emirates
  
Moisturizers, perfumery, essential oils, cosmetics, hair lotion, scented
lotions, scented skin soaps, bath oils, bath salts, bath gels, nail polish
  
Registered
Reg.  No.  80913


 
-35-

--------------------------------------------------------------------------------

 

Exhibit “B”


Guaranteed Minimum Sales and Payment Schedule
Initial Term

   
Minimum NET
SALES*
   
Minimum Royalty
Payment
   
Minimum 
Advertising Expense
                     
CONTRACT YEAR 1
(ending 12/31/10)
 
None
   
None
   
None
                     
CONTRACT YEAR 2**
(ending 12/31/11)
  [$                                              
CONTRACT YEAR 3
(ending 12/31/12)
                                                 
CONTRACT YEAR 4
(ending 12/31/13)
                                                 
CONTRACT YEAR 5
(ending 12/31/14)
                                                 
CONTRACT YEAR 6
(ending 12/31/15)
                      ]77

 
* Minimum NET SALES are exclusive of NET SALES to [———-]78. [listed as footnote
1 in original document]
** If the Launch Date commences subsequent to [———-]79 as the result of
LICENSOR’s delays in providing requested approvals and minimum NET SALES are not
met for CONTRACT YEAR 2, then LICENSEE shall not be in breach of this Agreement
if it meets the aggregate minimum NET SALES for CONTRACT YEARS 2 and 3. [listed
as footnote 2 in original document]
Renewal Term
 

   
Minimum NET
SALES
   
Minimum Royalty
Payment
   
Minimum 
Advertising Expense
                           
CONTRACT YEAR 7
(ending 12/31/16)
  [$                                              
CONTRACT YEAR 8
(ending 12/31/17)
                                                 
CONTRACT YEAR 9
(ending 12/31/18)
                                                 
CONTRACT YEAR 10
(ending 12/31/19)
                                                 
CONTRACT YEAR 11
(ending 12/31/20)
                      ]80




--------------------------------------------------------------------------------

77 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.77. 
78 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.78. 
79 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.79.
80 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.80.

 
-36-

--------------------------------------------------------------------------------

 


EXHIBIT “C”
 
FORM OF MANUFACTURER’S AGREEMENT
 
MANUFACTURER'S AGREEMENT
 
Reference is made to the License Agreement LICENSE AGREEMENT (“Agreement”) made
and entered into as of the ___ day of ____, 2010 (the “Effective Date”), by and
among BETSEY JOHNSON LLC, a Delaware limited liability company having its
principal place of business at 498 Seventh Avenue, New York, New York 10018
(“LICENSOR”), INTER PARFUMS USA, LLC, a New York limited liability company
having its principal place of business at 551 Fifth Avenue, New York, NY 10176
(“LICENSEE”), and INTER PARFUMS, INC., a Delaware corporation having its
principal office at 551 Fifth Avenue, New York, NY 10176 (“GUARANTOR”).
 
Name and address of manufacturer ("Manufacturer"):


Expiration date of license under the License Agreement (unless sooner terminated
or extended):   , 20__.


Manufacturer and Licensee acknowledge that Manufacturer's manufacture of the
LICENSED PRODUCTS is subject to Licensor's prior written approval, and may not
proceed prior to Licensor's execution of this agreement.  In order to induce
Licensor to consent to the manufacture of the LICENSED PRODUCTS utilizing the
Licensed Marks by the undersigned Manufacturer, Manufacturer hereby agrees:


1.            Manufacturer will not manufacture or ship the LICENSED PRODUCTS to
the order of anyone other than the Licensee unless notified in writing by
Licensee; will invoice only Licensee; and will not manufacture after the
expiration or termination of the License Agreement unless notified in writing by
Licensee;


2.            Manufacturer will not subcontract manufacture of any of the
LICENSED PRODUCTS utilizing the Licensed Marks;


3.            Manufacturer will not manufacture merchandise utilizing the
Licensed Marks other than the LICENSED PRODUCTS; in no event shall Manufacturer
sell LICENSED PRODUCTS (including seconds) for its own account, except as
authorized by Licensor; Manufacturer will not during this Agreement or
thereafter dispute or contest, directly or indirectly, or do or cause to be done
any act which in any way contests, impairs or tends to impair the Licensed Marks
or the validity or Licensor's ownership thereof, and shall not assist others in
doing so;


4.            Manufacturer will permit Licensor's authorized representatives to
inspect Manufacturer's activities, premises, accounting books and invoices
relevant to Manufacturer's manufacture and supply of the LICENSED PRODUCTS;


5.            Manufacturer will keep confidential its manufacture of the
LICENSED PRODUCTS; by way of example only, Manufacturer will not publish or
cause the publication of pictures of the LICENSED PRODUCTS and/or the Licensed
Marks in any publication or promotional material, nor advertise that
Manufacturer is permitted to manufacture LICENSED PRODUCTS;

 
-37-

--------------------------------------------------------------------------------

 


6.            Manufacturer will comply with all laws and regulations applicable
to the manufacture of LICENSED PRODUCTS including, but not limited to, all labor
laws (including child welfare laws), and labor regulations.


7.            Upon notification of expiration or termination of the License
Agreement (except as specifically provided therein relating to the sell-off of
remaining inventory as set forth in the License Agreement) or of this Agreement,
Manufacturer will immediately cease manufacturing the LICENSED PRODUCTS
and  upon Licensor's written instructions to do so, either (i) immediately
deliver to Licensor and/or Licensor's authorized representatives at no cost to
Licensor any and all copies, molds, plates, engravings and/or other devices used
to manufacture the LICENSED PRODUCTS and/or reproduce the Licensed Marks
(collectively the “Manufacturing Tools”) to the extent they are owned by
Licensee, as well as any LICENSED PRODUCTS remaining in Manufacturer's
possession; or (ii) destroy the Manufacturing Tools as Licensor may direct to
the extent they are owned by Licensee, and deliver to Licensor a written
certificate of destruction; or (iii) to the extent the Manufacturing Tools are
not owned by Licensee, sell the Manufacturing Tools to Licensor and/or its
designee upon such commercially reasonable price and terms as may be agreed
between Manufacturer and Licensor or its designee.


8.            Nothing herein will be construed so as to make Manufacturer a
party to or third party beneficiary of the License Agreement; Manufacturer will
look solely to Licensee for payment and/or other compensation in respect of the
manufacture of the LICENSED PRODUCTS; and Manufacturer will have no such claim
against and hereby releases Licensor in respect of any such payment and/or any
and all other matters arising in connection with the LICENSED PRODUCTS and/or
the License Agreement.


Dated as of   , 20 __.

 
INTER PARFUMS USA, LLC
       
By:
   
Name:
 
Title:
       
[MANUFACTURER]
       
By:
   
Name:
 
Title:


 
-38-

--------------------------------------------------------------------------------

 


AGREED TO AND ACCEPTED:
       
Licensor
       
By:
         
Title:
         
Date:
   


 
-39-

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
AUTHORIZED RETAILERS

 
Launch Phase 1-Pre-Authorized***
[———]81

 
*** Non United States retailers are subject to the ability to use the LICENSED
MARK in such particular jurisdictions outside the United States. [listed as
footnote 3 in original document]



--------------------------------------------------------------------------------

81 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.140.81.

 
-40-

--------------------------------------------------------------------------------

 